EXHIBIT 10.38

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), originally made and entered into
effective as of November 1, 2006 (the “Effective Date”), by and between Allen M.
Hsieh (the “Employee”) and InfoSpace, Inc. (the “Company”), is hereby amended
and restated in its entirety as of August 3, 2007.

In consideration of the mutual covenants herein contained, the continuing
employment of the Employee by the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. Duties and Scope of Employment. The Company shall employ Employee in the
position of Chief Financial Officer reporting directly to the Company’s Chief
Executive Officer (the “CEO”). Employee will render such business and
professional services in the performance of his duties, consistent with
Employee’s position within the Company, as shall reasonably be assigned to him
by the CEO. The Compensation Committee shall have the right to revise Employee’s
compensation as provided for in Section 4 below, consistent with the provisions
of this Agreement.

2. Obligations. While employed hereunder, Employee will perform his duties
faithfully and to the best of his ability. Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Company’s Board of
Directors (the “Board”); provided, however, that Employee may engage in
non-competitive business or charitable activities so long as such activities do
not materially interfere with Employee’s responsibilities to the Company.
Outside board seats shall be subject to the prior approval of the Board.

3. Employment Term. Employee’s employment with the Company pursuant to this
Agreement shall commence on the Effective Date and shall continue, unless
otherwise terminated earlier as provided in Section 5 hereof, until December 31,
2008 (the “Employment Term”); provided, however, that the Employment Term may be
extended by mutual agreement of the Company and Employee on such terms as they
may agree upon in writing, and provided further, that notwithstanding anything
to the contrary contained herein, upon the occurrence of a Change in Control (as
hereinafter defined), the Employment Term shall automatically be amended to
expire on the date which is one year following the date on which the Change in
Control occurs. At least ninety (90) days prior to the end of the Employment
Term (including following a Change in Control), the Company shall notify the
Employee as to whether or not the Company chooses to extend the Employment Term.
If the Employment Term is not extended upon the Employment Term’s expiration,
the Employee shall become an “at-will” employee of the Company.

4. Compensation and Benefits.

(a) Base Salary. The Company shall pay Employee as compensation for Employee’s
services hereunder an annual base salary of $220,000. Such salary shall be
subject to



--------------------------------------------------------------------------------

applicable tax withholding and shall be paid periodically in accordance with
normal Company payroll practices. The Base Salary shall be subject to annual
review by the Compensation Committee of the Board, but in no event shall it be
less than $220,000. For purposes of this Agreement, “Base Salary” shall mean
Employee’s annual base salary in effect from time to time.

(b) Incentive Bonus. In addition to Base Salary, Employee may receive a
performance bonus during each year of employment with the Company under this
Agreement equal to an amount to be determined by the Compensation Committee of
the Board. The target amount of such annual performance bonus shall not be less
than fifty percent (50%) of Employee’s then current Base Salary for the
applicable fiscal year. Such performance bonus, if any, shall be based upon
performance objectives to be mutually determined by the Compensation Committee
of the Board and Employee. The amount of the bonus payable for any fiscal year
shall be paid to Employee in a single cash lump sum as soon as practicable after
the close of the fiscal year, but in any event by no later than March 15
following the close of such fiscal year.

(c) Benefits. Employee shall be eligible to participate in the employee benefit
plans which are available or which become available to other employees of the
Company, with the adoption or maintenance of such plans to be in the discretion
of the Company, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determination of any
committee administering such plan or program. Such benefits shall include
participation in the Company’s group medical, life, disability, and retirement
plans, and any supplemental plans available to senior executives of the Company
from time to time. Employee will also be entitled to paid vacation in accordance
with the Company’s vacation policy for senior executives. The Company reserves
the right to change or terminate its employee benefit plans and programs at any
time. Employee shall be entitled to business or first class air travel on any
business travel outside of North America.

(d) Expenses. The Company will reimburse Employee for reasonable business
expenses incurred by Employee in the furtherance of or in connection with the
performance of Employee’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

(e) Make-Whole Amount. In connection with the payment of any extraordinary or
special cash dividend(s) to shareholders of the Company (whether arising from
the sale of business units by the Company or otherwise), the Company shall pay
to Employee, within a period of thirty (30) days following the date on which
such extraordinary or special cash dividend is paid to shareholders, a cash lump
sum in an amount equal to the greater of (1) the “Dividend Payment” (as defined
below) or (2) the “Lost Stock Value” (as defined below). The Company shall also
pay Employee the “Dividend Tax Gross-Up” (as defined below). The benefits
provided under this Section 4(e) shall be in lieu of and shall supersede the
right of Employee to participate in the Company’s Dividend Equivalent Plan.

(f) Retention Awards.

(i) As soon as practicable following the date hereof, Employee will be awarded
34,515 restricted stock units (the “Initial Retention RSU Grant”) which will be
subject to



--------------------------------------------------------------------------------

the terms and conditions hereof and of the Company’s Restated 1996 Flexible
Stock Incentive Plan and related form of restricted stock unit agreement,
provided that to the extent that such Plan and/or agreement are inconsistent
with this Agreement, this Agreement shall control unless the inconsistent
provisions are more favorable to Employee in which case the provisions more
favorable to Employee shall control. Except as provided under the accelerated
vesting provisions applicable to Equity Awards set forth herein, the Initial
Retention RSU Grant shall become fully vested on July 10, 2008, subject to
Employee’s continued full-time employment by the Company on that date. Payment
with respect to the Initial Retention RSU Grant shall be made in full no later
than ten (10) business days after the date on which such Grant first becomes
vested pursuant to the preceding sentence or pursuant to any applicable
accelerated vesting provision under Section 5 or Section 6(b).

(ii) On July 10, 2008, provided Employee has continued to be employed with the
Company in a full-time position consistent with Section 1 of this Agreement,
Employee will be awarded an additional grant of 24,192 restricted stock units
(the “Additional Retention RSU Grant”) which will be subject to the terms and
conditions hereof and of the Company’s Restated 1996 Flexible Stock Incentive
Plan and related form of restricted stock unit agreement, provided that to the
extent that such Plan and/or agreement are inconsistent with this Agreement,
this Agreement shall control unless the inconsistent provisions are more
favorable to Employee in which case the provisions more favorable to Employee
shall control. Except as provided under the accelerated vesting provisions
applicable to Equity Awards set forth herein, the Additional Retention RSU
Grant, if granted, shall become fully vested on July 10, 2009, subject to
Employee’s continued full-time employment by the Company on that date. Payment
with respect to any Additional Retention RSU Grant awarded under this clause
(ii) shall be made in full no later than ten (10) business days after the date
on which such Grant first becomes vested pursuant to the preceding sentence or
pursuant to any applicable accelerated vesting provision under Section 5 or
Section 6(b).

5. Termination of Employment.

(a) Termination by Company for Cause; Voluntary Termination. In the event
Employee’s employment with the Company is terminated for “Cause” (as defined
herein) by the Company or voluntarily by Employee during the Employment Term,
the Company shall provide Employee with the payments and benefits set forth in
Section 5(f) below. These payments shall be made promptly upon termination and
within the period of time mandated by applicable law, but in any event by no
later than ten (10) business days after the Termination Date (as hereinafter
defined). In such circumstances, Employee shall retain all Equity Awards that
are vested as of the Termination Date and, as applicable, such Equity Awards may
be exercised in accordance with the provisions of the applicable Equity Plans.
In such circumstances, all unvested Equity Awards will be immediately forfeited
as of the Termination Date.

(b) Termination by Company without Cause. The Company may terminate Employee’s
employment without Cause upon thirty (30) days written notice to Employee. If
Employee’s employment with the Company is terminated without Cause during the
Employment Term, and Employee signs and does not revoke a Release, then, subject
to Employee’s compliance with Section 8, Employee shall be entitled to (unless
such termination occurs under the Change of Control circumstances described in
Section 6, in which case Employee shall be entitled to the payments and benefits
described in such Section 6):

(i) Receive severance pay (less applicable withholding taxes) in an amount equal
to two (2) times the sum of Employee’s Base Salary and 100% of his bonus (based
upon the higher of (A) his actual bonus earned for the prior year and (B) his
target bonus for the year of termination), such amount to be paid in a single
lump sum in accordance with the Company’s normal payroll policies for the
payment of Base Salary;



--------------------------------------------------------------------------------

(ii) The same level of health (i.e., medical, vision and dental) coverage and
benefits as in effect for the Employee on the day immediately preceding the day
of the Employee’s Termination Date; provided, however, that (a) the Employee
constitutes a qualified beneficiary, as defined in Section 4980B(g)(1) of the
Internal Revenue Code of 1986, as amended; and (b) Employee elects continuation
coverage pursuant to COBRA, within the time period prescribed pursuant to COBRA.
The Company shall continue to provide Employee with Company-paid health coverage
(on the same basis as when he was an active employee) until the later of (i) the
date Employee is no longer eligible to receive continuation coverage pursuant to
COBRA, or (ii) twenty-four (24) months from the Termination Date. If Employee
and/or his family is not eligible to continued benefits under the Company’s
health program, the Company shall reimburse the Employee, no less frequently
than quarterly an amount which, after all taxes on such amount, is sufficient
for him and his family to purchase equivalent benefits for the period over
which, pursuant to this clause (ii), it is intended that Employee and his family
be entitled to such benefits;

(iii) A pro rata annual bonus award for the year of termination (based on the
higher of (A) his actual bonus earned for the prior year and (B) his target
bonus for the year of termination); such amount to be paid in a cash lump sum
within 10 (ten) business days following Employee’s Termination Date;

(iv) One hundred percent (100%) of the Employee’s then unvested Equity Awards
shall immediately vest (and any payments in respect of restricted stock units or
cash attributable to the value of stock shall be made no later than ten
(10) business days after the Termination Date) and, as applicable, become
exercisable and Employee shall have twelve (12) months following the Termination
Date to exercise all vested Equity Awards in the nature of stock options or
similar rights; provided, however, that in the event of a conflict between the
terms and conditions of the Equity Plans and this Agreement, the terms and
conditions of this Agreement shall prevail unless the conflicting provision(s)
in any such Equity Plans shall be more favorable to Employee in which case the
provision(s) more favorable to Employee shall govern; provided further, however,
that notwithstanding the foregoing in no event shall the extended twelve
(12) month exercise period specified in this Section 5(b)(iv) modify or extend
the expiration date of any Equity Award as set forth in the applicable Equity
Plan; and

(c) Death. In the event of Employee’s death while employed hereunder and during
the Employment Term, one hundred percent (100%) of Employee’s then unvested
Equity Awards shall immediately vest and, as applicable, become exercisable and
Employee’s beneficiary (or such other person(s) specified by will or the laws of
descent and distribution) will (i) receive continuing payments of severance pay
(less applicable withholding taxes) at a rate equal to Employee’s Base Salary
for a period of ninety (90) days from Employee’s death, to be paid periodically
in accordance with the Company’s normal payroll policies, (ii) receive
Company-paid COBRA benefits as specified in Section 5(b)(ii) above for ninety
(90) days from Employee’s death,



--------------------------------------------------------------------------------

and (iii) have the right to exercise (as applicable) all of Employee’s vested
Equity Awards (including any Equity Awards that had become vested prior to his
death as well as those that become vested upon his death pursuant to this
Section 5(c)) for two (2) years following Employee’s death; provided, however,
that notwithstanding the foregoing in no event shall the extended two year
exercise period specified in this Section 5(c)(iii) modify or extend the
expiration date of any Equity Award as set forth in the applicable Equity Award.

(d) Disability. In the event of Employee’s termination of employment with the
Company due to “Disability” (as defined herein) during the Employment Term, one
hundred percent (100%) of Employee’s then unvested Equity Awards shall
immediately vest and, as applicable, become exercisable, and Employee shall also
be entitled to receive continuing payments of Base Salary (less applicable
withholding taxes) until Employee is eligible for long-term disability payments
under the Company’s group disability policy; provided, however, that in no event
shall such period of continued Base Salary exceed 180 days following termination
(such payments shall be made to Employee in accordance with the Company’s usual
payroll practices).

(e) Termination by Employee for Good Reason. If Employee terminates employment
with the Company for “Good Reason” (as defined herein) within ninety (90) days
following Employee’s learning of the occurrence of a Good Reason event during
the Employment Term, and following the end of the “Cure Period” (as defined
herein), and Employee signs and does not revoke a Release, then, subject to
Employee’s compliance with Section 8, Employee shall be entitled to the same
benefits that he would receive in Section 5(b) above, unless such termination by
Employee occurs under the Change of Control circumstances described in
Section 6, in which case Employee shall be entitled to the payments and benefits
described in such Section 6.

(f) Additional Entitlements. In the case of any of the terminations of
employment noted in Section 6 or 7 of this Agreement, Employee or his estate
shall be entitled to:

(i) Base Salary through the date of termination of employment with the Company
(the “Termination Date”);

(ii) the balance of any incentive awards earned and due but not yet paid;

(iii) Employee’s accrued and unused vacation time, if any, through the
Termination Date;

(iv) other payments and benefits, if any, in accordance with applicable plans,
programs and other arrangements of the Company; and

(v) the continued entitlements, as applicable, described in Sections 4(d) and
6(d).

The payments to be made pursuant to clauses (i) through (iv) above shall be made
in a single cash lump sum by no later than ten (10) business days following the
Employee’s Termination Date.

6. Change of Control Benefits. (a) If during the Employment Term Employee’s
employment is terminated other than for Cause by the Company within ninety
(90) days prior to a



--------------------------------------------------------------------------------

Change of Control (as defined herein), or is terminated other than for Cause by
the Company (or its successor corporation) in connection with a Change of
Control, or is terminated other than for Cause by the Company (or its successor
corporation) within eighteen (18) months following a Change of Control, or if
Employee resigns for Good Reason within eighteen (18) months following a Change
of Control but within ninety (90) days following Employee’s learning of the
occurrence of a Good Reason event and following the end of the Cure Period, and
Employee signs and does not revoke a Release, then, subject to Employee’s
compliance with Section 8, Employee shall be entitled to the following payments
and benefits:

(i) A lump sum cash payment in an amount equal to two (2) times his Base Salary,
as then in effect, to be paid in a lump sum within ten (10) business days
following Employee’s Termination Date;

(ii) A lump sum cash payment in an amount equal to two (2) times Employee’s
annual bonus (based on the higher of (A) his actual bonus earned for the prior
year and (B) his target bonus for the year of termination), to be paid in a lump
sum within ten (10) business days following Employee’s Termination Date;

(iii) A lump sum cash payment in an amount equal to the pro rata annual bonus
award for the year of termination (based on the higher of (A) his actual bonus
earned for the prior year and (B) his target bonus for the year of termination);
such amount to be paid in a lump sum in cash within ten (10) business days
following such termination;

(iv) The same level of health (i.e. medical, vision and dental) coverage and
benefits as in effect for the Employee on the day immediately preceding the
Employee’s Termination Date; provided, however that the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue
Code of 1986, as amended; and Employee elects continuation coverage pursuant to
COBRA, within the time period prescribed pursuant to COBRA. The Company shall
continue to provide Employee with Company-paid health coverage (on the same
basis as when he was an active employee) until the later of (i) the date
Employee is no longer eligible to receive continuation coverage pursuant to
COBRA or (ii) twenty-four (24) months from the Termination Date. If Employee
and/or his family is not eligible to continued benefits under the Company’s
health program, the Company shall reimburse the Employee, no less frequently
than quarterly, in an amount which, after all taxes on such amount, is
sufficient for him and his family to purchase equivalent benefits for the period
over which, pursuant to this clause (iv), it is intended that Employee and his
family be entitled to such benefits; and

(v) In the event of a termination pursuant to this Section 6(a), Employee shall
also be entitled to the payments and benefits described in Section 5(f) above.

(b) Vesting of Equity Awards. Anything herein or in any Equity Plan (including
without limitation, Section 16(b) of the Company’s Restated 1996 Flexible Stock
Incentive Plan) to the contrary notwithstanding, upon the occurrence of a Change
of Control during the Employment Term, one hundred percent (100%) of the
Employee’s then unvested Equity Awards shall immediately vest and, as
applicable, become exercisable, and such Equity Awards, and all of Employee’s
Equity Awards that have become vested prior to the occurrence of the Change in



--------------------------------------------------------------------------------

Control, shall, as applicable, continue to be exercisable, in any case, for a
period of twelve (12) months following the Termination Date; provided, however,
that in the event of a conflict between any term or condition of the applicable
Equity Plan and this Agreement, the term or condition most favorable to Employee
shall prevail; and provided further, that notwithstanding the foregoing, in no
event shall the extended twelve (12) month exercise period specified above
modify or extend the expiration date of any Equity Award as set forth in the
applicable Equity Plan.

(c) Assumption of Right to Retention Awards. In the event of a Change of Control
during the Employment Term, the Company’s successor, assignee or transferee
shall assume the Company obligations to issue the Additional Retention RSU
Grant, as provided in Section 4(f)(ii) of this Agreement. If the successor,
assignee or transferee is a publicly traded corporation as defined in
Section 162(m)(2) of the Code (“a Public Buyer”), then the number of shares of
common stock of the successor, assignee or transferee that shall be granted
under the Additional Retention RSU Grant, provided that Employee has remain
employed on a full-time basis with such entity as of July 10, 2008, shall be
determined by multiplying the number of shares that would have been granted
pursuant to Section 4(f)(ii) of this Agreement by the applicable exchange ratio
determined and/or agreed to by the parties in the applicable agreement between
the parties memorializing the transactions that constitute the Change of Control
(or if there is no such exchange ratio in the Change in Control transaction,
then by an amount determined by dividing the price of the successor’s,
assignee’s or transferee’s common stock on the date of the Change in Control by
the price of the Company’s common stock on such date). However, if the
successor, assignee or transferee is not a Public Buyer, or if the Public Buyer
refuses to assume the obligation to grant the Additional Retention RSU Grant (if
any), and provided that Employee remains employed on a full-time basis with such
entity as of July 10, 2008, then in lieu of the Additional Retention RSU Grant,
the successor, assignee or transferee shall instead pay Employee a cash bonus
award equal to the cash value, determined as of the date of the applicable
Change of Control, of that number of shares of successor, assignee or transferee
common stock which would have been subject to the Additional Retention RSU Grant
as set forth above and which would have become fully vested and paid on July 10,
2009, provided Employee satisfies the vesting requirements set forth in
Section 4(f) that would have applied to the Additional Retention RSU Grant.

(d) Certain Additional Payments by the Company. In the event that Employee
incurs an excise tax under Code Section 4999 (“Excise Tax”) with respect to any
amount or benefit paid or provided to Employee by the Company or any affiliate
under this Agreement (collectively, the “Covered Payments”), the Company shall
pay to Employee the Tax Reimbursement Payment (as defined below). The “Tax
Reimbursement Payment” is defined as an amount which, after imposition of all
income, excise and employment taxes thereon, is equal to the Excise Tax on the
Covered Payments. Unless the Company and Employee otherwise agree in writing,
the determination of whether Covered Payments are subject to Excise Tax and, if
so, the amount of the Tax Reimbursement Payment to be paid to Employee shall be
made by an independent auditor (the “Auditor”) selected by the Company and whose
fees and expenses shall be paid by the Company. The Auditor shall be nationally
recognized United States public accounting firm. The determination of the
Auditor shall be conclusive and binding upon Employee and the Company for all
purposes. For purposes of making the calculations required by this Section 6(d),
the Auditor may make reasonable assumptions and approximations concerning the
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the



--------------------------------------------------------------------------------

Code. The Company and Employee shall furnish to the Auditor such information and
documents as the Auditor may reasonably request in order to make a determination
under this Section 6(d). The Tax Reimbursement Payment shall be paid to Employee
by the Company prior to the date on which the corresponding Excise Tax payment
is due to be paid by Employee (through withholding or otherwise).

7. No Impediment to Agreement. Employee hereby represents to the Company that
Employee is not, as of the date hereof, and will not be during Employee’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Employee’s ability to enter this
Agreement and to perform the duties of Employee’s employment.

8. Confidentiality and Non-Solicitation. Employee agrees, as a condition to this
Agreement becoming effective, to execute the Company’s current standard form of
Employee Non-Disclosure, Invention Release and Non-Competition Agreement
attached hereto as Exhibit A; provided, however, to the extent there is any
inconsistency between such standard form agreement and this Agreement, this
Agreement shall control. Notwithstanding any provision to the contrary in the
Employee Non-Disclosure, Invention Release and Non-Competition Agreement
(Exhibit A) and/or the Release (Exhibit C), Employee shall not be subject to any
non-competition period, term or other restriction or provision contained therein
after the Termination Date, and any such period, term or other restriction or
provisions contained in either Exhibit A or Exhibit C hereto shall have no
further force or effect after the Termination Date.

9. Arbitration. Employee agrees, as a condition to this Agreement becoming
effective, to execute the Company’s current standard form Arbitration Agreement
attached hereto as Exhibit B.

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” is defined as any of the
following: (i) fraud, illegal conduct, misappropriation or embezzlement on the
part of Employee which results in material loss, damage or injury to the
Company, (ii) a material breach of this Agreement (including any documents
incorporated herein by reference) by Employee, (iii) Employee’s conviction of,
or plea of guilty or nolo contendere to, a felony or crime involving moral
turpitude, or (iv) conduct by Employee which constitutes willful, wanton or
grossly negligent neglect of duties. Conduct will not be willful, wanton or
grossly negligent if done, or not done, by Employee in good faith and with
reasonable belief that action or omission was in the best interest of the
Company. Any termination for “Cause” hereunder must be determined by two-thirds
(2/3rd) vote of the Board, with Employee first having been given specific
written explanation of the basis for the “Cause” determination and an
opportunity to appear before the Board prior to final Board action.



--------------------------------------------------------------------------------

(b) Change of Control. For purposes of this Agreement, a “Change of Control” is
defined as the occurrence of any of the following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

(ii) Any merger or consolidation of the Company with any other corporation or
other entity that has been approved by the stockholders of the Company, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(iii) Any sale or disposition by the Company, in one transaction or a series of
related transactions, of all or substantially all the Company’s assets;

(iv) The occurrence of an event constituting Good Reason as described in
Section 10(h)(ii)(1) or (2) below; or

(v) A change in the composition of the Board occurring within a one-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the Effective Date, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination.
For purposes of the preceding, individuals who are elected pursuant to clause
(B) also shall be considered Incumbent Directors.

(c) Cure Period. For purposes of this Agreement, “Cure Period” is defined as the
period beginning after Employee has provided written notice to the Board of any
condition that could constitute a Good Reason event within ninety (90) days of
the initial existence of such condition and such condition must not have been
remedied by the Company within thirty (30) days of such written notice.

(d) Dividend Payment. For purposes of this Agreement, “Dividend Payment” is
defined as the sum of (i) (a) the number of shares of Company common stock
underlying all Equity Awards then held by Employee (whether or not such Equity
Awards are vested at the time, provided, however, that for this purpose the term
“Equity Awards” shall not include any award of restricted stock (unless such
award prohibits the payment of dividends on such restricted stock) and shall
also not include any stock option with an exercise price greater than the then
current fair market value of Company common stock, and provided further, that
the Company agrees that the terms of any Equity Award will not prohibit the
payments contemplated by Section 4(e)) times (b) the per share dividend amount
paid to shareholders of the Company.



--------------------------------------------------------------------------------

(e) Dividend Tax Gross-Up. For purposes of this Agreement, “Dividend Tax
Gross-Up” is defined as an amount which, after payment of all Federal, state and
local income, excise and employment taxes imposed thereon, will equal the amount
by which (A) the aggregate amount of all Federal, state and local income, excise
taxes and employment taxes payable by Employee on either the Dividend Payment or
Lost Stock Value (as applicable) exceeds (B) the aggregate amount of all
Federal, state and local income, excise and employment taxes that would have
been payable by Employee on the amount of the applicable Dividend Payment or
Lost Stock Value if he had received such amount from the Company as a corporate
dividend instead of as a payment of compensation.

(f) Disability. For purposes of this Agreement, “Disability” is defined as
Employee’s inability to perform his employment duties to the Company hereunder
for 180 days (in the aggregate) in any one-year period as determined by an
independent physician selected by the Company.

(g) Eligible Price. For purposes of this Agreement, “Eligible Price” is defined
as an amount equal to the thirty (30) trading day average closing price of the
Company’s common stock before any ex-dividend date associated with such special
and/or extraordinary cash dividend.

(h) Good Reason. For purposes of this Agreement, “Good Reason” is defined as the
occurrence of any of the following without Employee’s express written consent
and following the Cure Period:

(i) a reduction in Employee’s then current Base Salary, target bonus opportunity
as a percentage of Base Salary, number of shares of Company common stock subject
to the Initial Retention RSU Grant or, if applicable, the Additional Retention
RSU Grant;

(ii) any sale or disposition, including, without limitation, any spin-off or
split-up, in one transaction or a series of transactions, whether or not
related, of either (1) all or substantially all of the Company’s online search
business or (2) all or substantially all of the Company’s mobile and directory
business (notwithstanding the foregoing, Employee acknowledges that if “Good
Reason” is triggered on account of this condition in Section 10(h)(ii), Employee
agrees to continue to provide services to the Company or any successor until the
sooner to occur of (A) the occurrence of another event constituting a Change of
Control, (B) the termination of Employee’s employment for any reason other than
a voluntary termination by Employee, or (C) six (6) months following such a
transaction or series of transactions under this clause (2), in any case, in
order to be entitled to any benefits provided under this Agreement for
terminations on account of such Good Reason);

(iii) Employee has a material reduction in position, status, duties or
responsibilities, or is assigned duties materially inconsistent with his
position;

(iv) a relocation of Company headquarters outside of the Seattle/Bellevue
metropolitan area;

(v) a material breach of this Agreement by the Company;



--------------------------------------------------------------------------------

(vi) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company within ten (10) business days after a merger,
consolidation, sale or similar transaction; or

(vii) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the Effective Date, or (B) are elected,
or nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination.
For purposes of the preceding, individuals who are elected pursuant to clause
(B) also shall be considered Incumbent Directors.

(i) Lost Stock Value. For purposes of this Agreement, “Lost Stock Value” is
defined as an amount equal to (a) the number of shares of Company common stock
underlying all Equity Awards then held by Employee (whether or not such Equity
Awards are vested at the time, provided, however, that for this purpose the term
“Equity Awards” shall not include any award of restricted stock (unless such
award prohibits the payment of dividends on such restricted stock) and shall
also not include any stock option with an exercise price greater than the then
current fair market value of Company common stock, and provided further, that
the Company agrees that the terms of any Equity Award will not prohibit the
payments contemplated by Section 4(e)) times (b) the difference between (1) the
Eligible Price and (2) the five (5) trading day average closing price of the
Company’s common stock on and after any ex-dividend date associated with such
special and/or extraordinary cash dividend.

(j) Release. For purposes of this Agreement, “Release” is defined as a release
in a form substantially equivalent to that attached as Exhibit C. Employee
agrees that the Company has the right to make such further changes in the
release as the Company reasonably determines are necessary or appropriate to
make the release enforceable against the Employee in light of changes in
applicable law.

11. Successors; Personal Services. The services and duties to be performed by
the Employee hereunder are personal and may not be assigned or delegated. This
Agreement shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and the Employee, the Employee’s heirs and
representatives.

12. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to Employee at the home address, which Employee most recently
communicated to the Company in writing, with a copy to Employee’s counsel as
designated by Employee. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.



--------------------------------------------------------------------------------

13. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Entire Agreement. This Agreement, the Equity Plans, the Employee
Non-Disclosure, Invention Release and Non-Competition Agreement, and the
Arbitration Agreement shall supersede and replace all prior agreements or
understandings relating to the subject matter hereof and thereof, and no
agreement, representations or understandings (whether oral or written or whether
express or implied) which are not expressly set forth in this Agreement (or in
such other agreements) have been made or entered into by either party with
respect to the relevant matter hereof or thereof. Notwithstanding the foregoing,
in the event of any inconsistency between the terms of this Agreement and the
terms of any other Company plan, policy, equity grant, arrangement or agreement
with Employee, the provisions most favorable to Employee shall govern.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws of the State
of Washington without reference to any choice of law rules.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.

(f) No Duty to Mitigate; No Offset. Employee shall not be required to mitigate
the amount of any payment contemplated by this Agreement, nor shall any such
payment be reduced by any earnings that Employee may receive from any other
source.

(g) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.

(h) Successors and Assigns.

(i) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, heirs (in the case of the Employee) and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company without Employee’s prior written consent,
except that such rights or obligations may be assigned or



--------------------------------------------------------------------------------

transferred pursuant to a merger or consolidation in which the Company is not
the continuing entity, or a sale, liquidation or other disposition of all or
substantially all of the assets of the Company, provided that the successor,
assignee or transferee shall, if assuming this Agreement, be specifically
required to assume the liabilities, obligations and duties of the Company under
Section 6(c). No rights or obligations of Employee under this Agreement may be
assigned or transferred by Employee, without the Company’s prior written
consent, other than his rights to compensation and benefits, which may be
transferred only by will or operation of law or in an applicable plan, program,
grant or agreement of the Company or any Affiliate pursuant to which such rights
have been awarded;

(ii) In the event of Employee’s death or a judicial determination of his
incompetence, references in this Agreement to the Employee shall be deemed to
refer, where appropriate, to his legal representative, or, where appropriate, to
his beneficiary or beneficiaries.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, all of which together shall constitute one and the
same instrument.

(j) Attorney Fees. The Company agrees to directly and promptly pay Employee’s
reasonable legal fees associated with entering this Agreement upon receiving
invoices for such services.

(k) Section 409A. The parties hereto intend that all benefits and payments to be
made to Employee hereunder will be provided or paid in compliance with all
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, the regulations issued thereunder, and all notices, rulings and other
guidance issued by the IRS interpreting same (collectively, the “409A Rules”),
and this Agreement shall be construed and administered in accordance with such
intent. The parties also agree that this Agreement may be modified, as
reasonably requested by either party, to the extent necessary to comply with all
applicable requirements of, and to avoid the imposition of any additional tax,
interest and penalties under, the Section 409A Rules in connection with, the
benefits and payments to be provided or paid to Employee hereunder. Any such
modification shall maintain the original intent and economic benefit to Employee
of the applicable provision of this Agreement, to the maximum extent possible
without violating the Section 409A Rules. Notwithstanding the foregoing or
anything to the contrary contained in any other provision of this Agreement, if
Employee is a “specified employee” within the meaning of the Section 409A Rules
at the time of his “separation from service” within the meaning of the
Section 409A Rules, then any payment otherwise required to be made to him under
this Agreement on account of his separation from service, to the extent such
payment (after taking in to account all exclusions applicable to such payment
under the Section 409A Rules) is properly treated as deferred compensation
subject to the Section 409A Rules, shall not be made until the first business
day after (i) the expiration of six (6) months from the date of the Employee’s
separation from service, or (ii) if earlier, the date of the Employee’s death
(the “Delayed Payment Date”). On the Delayed Payment Date, there shall be paid
to the Employee or, if he has died, to his estate, in a single cash lump sum, an
amount equal to aggregate amount of the payments delayed pursuant to the
preceding sentence. For purposes of the 409A Rules, Employee’s right to receive
the installment payments provided in Sections 5(b)(i), 6(a)(i) and 6(a)(ii)
shall be treated as a right to receive a series of separate payments under
Treas. Reg. §1.409A-2(f)(2)(iii). The expenses incurred by



--------------------------------------------------------------------------------

Employee in any calendar year that are eligible for reimbursement pursuant to
Section 4(d) and Section 5(b)(ii) hereunder shall not affect the expenses
incurred by Employee (or by his family in the case of Section 5(b)(ii)) in any
other calendar year that are eligible for reimbursement pursuant to Section 4(d)
or Section 5(b)(ii) hereunder. All expenses eligible for reimbursement pursuant
to Section 4(d) and Section 5(b)(ii) hereunder shall be paid to Employee
promptly in accordance with the Company’s customary business expense
reimbursement practices but in any event by no later than December 31 of the
calendar year following the calendar year in which such expenses were incurred.
Employee’s right to reimbursement pursuant to Section 4(d) and Section 5(b)(ii)
hereunder shall not be subject to liquidation or exchange for any other benefit.

*        *        *        *        *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:     INFOSPACE, INC.       /s/ James F. Voelker     Chief Executive
Officer, Chairman and President EMPLOYEE:           /s/ Allen M. Hsieh     Allen
M. Hsieh

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT